            Case 2:17-cv-00495-JD Document 380 Filed 07/10/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 EDDYSTONE RAIL COMPANY, LLC,                               CIVIL ACTION
       Plaintiff,

                v.

 BRIDGER LOGISTICS, LLC,                                    NO. 17-495
 JULIO RIOS,
 JEREMY GAMBOA,
 FERRELLGAS PARTNERS, L.P.,
 FERRELLGAS, L.P.,
 BRIDGER ADMINISTRATIVE
 SERVICES II, LLC,
 BRIDGER MARINE, LLC,
 BRIDGER RAIL SHIPPING, LLC,
 BRIDGER REAL PROPERTY, LLC,
 BRIDGER STORAGE, LLC,
 BRIDGER SWAN RANCH, LLC,
 BRIDGER TERMINALS, LLC,
 BRIDGER TRANSPORTATION, LLC,
 BRIDGER ENERGY, LLC,
 BRIDGER LEASING, LLC,
 BRIDGER LAKE, LLC,
 J.J. LIBERTY, LLC, and
 J.J. ADDISON PARTNER, LLC,
          Defendants.

                                           ORDER

       AND NOW, this 9th day of July, 2020, upon consideration of the Joint Proposed

Scheduling Order submitted by the parties (Document No. 379, filed July 1, 2020) in accordance

with the Order dated April 30, 2020, in which the parties do not agree on a schedule, and the

Court noting that plaintiff’s proposed schedule follows the intervals in the Court’s Order dated

April 14, 2020, IT IS ORDERED that the case shall proceed on the following schedule:

       1.      Disclosure of Experts in Support of Claims and Counterclaims – July 29, 2020;

       2.      Disclosure of Opposition Experts – August 26, 2020;

       3.      Completion of Fact Depositions – September 9, 2020;
             Case 2:17-cv-00495-JD Document 380 Filed 07/10/20 Page 2 of 3




        4.      Submission of Expert Reports in Support of Claims and Counterclaims –

September 30, 2020;

        5.      Submission of Expert Reports in Opposition to Claims and Counterclaims –

October 21, 2020;

        6.      Submission of Rebuttal Expert Reports – November 11, 2020;

        7.      Completion of Expert Discovery, Including Expert Witness Depositions –

December 16, 2020;

        8.      Any motions for summary judgment and Daubert motions shall be filed and

served on or before January 15, 2021. Pursuant to the Court’s Pretrial and Trial Procedures,

moving parties shall include with any motion for summary judgment a separate, short and

concise statement of the material facts as to which the moving party contends there is no genuine

issue of material fact, with citations to the record. The response to any such motion shall be filed

and served within four (4) weeks of the date of service of the motion but in no event later than

February 12, 2021. The response to the motion for summary judgment shall include a separate,

short and concise statement of material facts, responding to the numbered paragraphs set forth in

the moving party’s statement, as to which it is contended that there exists a genuine issue of

material fact, with citations to the record. The responding party may also set forth, in additional

numbered paragraphs, any additional material facts which the responding party contends

preclude the granting of the motion for summary judgment, with citations to the record. Replies

may be filed with leave of Court requested by email to Chambers. Two (2) copies of any such

motions and responses shall be served on the Court (Chambers, Room 12613) when the originals

are filed.




                                                 2
         Case 2:17-cv-00495-JD Document 380 Filed 07/10/20 Page 3 of 3




       IT IS FURTHER ORDERED that the Court will conduct a telephone conference to

schedule further proceedings, if necessary, after ruling on any motions for summary judgment.

                                                   BY THE COURT:

                                                   /s/ Hon. Jan E. DuBois

                                                      DuBOIS, JAN E., J.




                                               3
